



EXHIBIT 10.1

 

FIRST AMENDMENT

TO

CREDIT AND SECURITY AGREEMENT

 

This First Amendment to Credit and Security Agreement is made and entered into
as of this 30th day of June, 2006, by Resistance Technology, Inc., a Minnesota
corporation (“Resistance”); and RTI Electronics, Inc., a Delaware corporation
(“RTI”); herein Resistance and RTI are sometimes referred to individually as a
“Borrower” and collectively as the “Borrowers”), and M&I BUSINESS CREDIT, INC.
formerly known as Diversified Business Credit, Inc. (herein called “Lender”).

 

RECITALS:

 

A.           Borrowers executed and delivered to Lender a Credit and Security
Agreement on August 31, 2005 (as heretofore and hereafter amended, the “Credit
Agreement”); capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Credit Agreement.

B.           The Borrower has requested that the Lender to make certain
modifications to the Credit Agreement, and the Lender has agreed to do so upon
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1.            Financial Covenants – FAS 123R Adjustment. The Lender hereby
agrees that the following provision shall be added at the end of Section 5(h) of
the Credit Agreement in connection with the calculation of the Financial
Covenants:

In connection with the calculation and measurement of each of the Financial
Covenants under Subsections 5(h)(i), (ii), (iii), (iv) and (v) during fiscal
year 2006, the same shall be made without reduction for any non-cash expense
charge incurred after January 1, 2006 and attributable to such period under
accounting rule FAS 123R with respect to all Approved Intricon Stock Option
Plans (as hereinafter defined); provided however that aggregate amount of such
adjustments shall never exceed $1,000,000. As used herein, the term “Approved
Intricon Stock Option Plans” shall mean all stock option/incentive plans of the
Guarantor that have been duly approved by the board of directors and
shareholders of the Guarantor and previously disclosed to the Lender in writing.

2.            Conditions Precedent. This Amendment shall be effective when the
Lender shall have received an executed original hereof, together with such other
documents and agreements referenced in or required by this Amendment or
otherwise required by the Lender, each in form and substance acceptable to the
Lender in its sole discretion.

 



 

--------------------------------------------------------------------------------





3.            Representations. Each Borrower hereby warrants and represents to
Lender that (a) each and all of the representations and warranties set forth and
contained in the Credit Agreement and Security Documents (as defined in the
Credit Agreement) are true, correct and complete in all respects as of the date
hereof, and (b) no Event of Default and no event, circumstance or condition
which with the giving of notice or the passage of time or both would constitute
an Event of Default under the Credit Agreement or Security Documents has
occurred or is continuing as of the date hereof.

4.            No Waiver. Each Borrower and the undersigned Guarantor
acknowledges and agrees that by executing and delivering this Agreement the
Lender is not waiving any existing Event of Default, whether known or unknown,
or any event, circumstance or condition, whether known or unknown, which with
the giving of notice or the passage of time or both would constitute an Event of
Default nor is Lender waiving any of its rights or remedies under the Credit
Agreement or Security Documents.

5.            Miscellaneous.

(a)          Each Borrower and the Guarantor hereby acknowledges and agrees with
Lender that no events, conditions or circumstances have arisen or exist as of
the date hereof which would give any of them the right to assert a defense,
counterclaim and/or setoff to any claim by Lender for payment of amounts due
under the Credit Agreement, the Guaranty or Security Documents, and to the
extent that any such defense, counterclaim and/or right of setoff exists as of
the date hereof, the same is hereby waived.

(b)          Each Borrower and the Guarantor hereby releases Lender and each of
its officers, directors, agents, employees, legal counsel and other
representatives from any and all claims, demands, causes of action, liability,
damage, loss, costs and expenses which it has paid, incurred or sustained, or
believes it has paid, incurred or sustained, known or unknown, absolute or
contingent, liquidated or unliquidated, as a result of or related to (a) the
transactions evidenced by or related to the Credit Agreement, the Guaranty and
Security Documents, (b) any acts or omissions of the Lender or any of its
officers, directors, agents, employees, legal counsel or other representatives
in connection therewith or related thereto, or (c) the extension or denial of
credit under the Credit Agreement, the Guaranty or Security Documents.

(c)          Except as expressly amended hereby, the Credit Agreement, the
Guaranty and Security Documents shall remain in full force and effect in
accordance with their original terms and binding upon and enforceable against
each Borrower or Guarantor to the extent a party thereto, and not subject to any
defense, counterclaim or right of setoff.


[Signature page follows.]





2



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this Third
Amendment as of the day and year first above written.

 

BORROWERS:

 

 

 

 

 

Resistance Technology, Inc.

 

RTI Electronics, Inc.


By:  

/s/ Mark S. Gorder

 

By:


/s/ Mark S. Gorder

 

President and Chief Executive Officer

 

 

President and Chief Executive Officer

 

 

LENDER:

 

 

 

 

 

M&I Business Credit, Inc.

 

 


By:  

/s/ Robert L. Johnson

 

 

 

Its:

Senior Vice President

 

 

 

 

 

Acknowledged and agreed by the undersigned Guarantor this 30th day of June,
2006.

 

 

 

 

IntriCon Corporation

 

 


By:  

/s/ Mark Gorder

 

 

 

Its:

President and Chief Executive Officer

 

 

 



 

--------------------------------------------------------------------------------